Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The instant claims 1-15 are allowable over the cited prior art of record. The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art to prepare a metasurface as instantly claimed, wherein the surface comprises nanostructures which reflects light in a double-dip reflectance  according to a doubly-resonant arrangement of the metasurfance AR coating. References cited on the PTO-892 and the PCT-237 teach similar devices and methods of making them, but each fails to fairly teach or suggest the AR coating reflecting light in a double-dip reflectance (2015/0040978 and WO2015/079051 (cited on the 237, but on the PTO-892 as US equivalent 11,281,109, especially). Therefore, the claims are now allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ron Jacobs on 6/2/2022.
The application has been amended as follows: 
The claims should each be renumbered as follows:
Delete “1), insert –1--
Delete “2), insert –2.--
Delete “3), insert --3.--
Delete “4), insert –4.--
Delete “5), insert –5.--
Delete “6), insert --6.--
Delete “7), insert --7.--
Delete “8), insert --8.--
Delete “9), insert--9.--
Delete “10), insert --10.--
Delete “11), insert --11.--
Delete “12), insert --12.--
Delete “13), insert --13.--
Delete “14), insert --14.--
Delete “15), insert --15.--

Claim 14, line 1, delete “14”, insert –13--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722